Citation Nr: 0627452	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 RO decision that which denied the 
veteran's claim for nonservice-connected pension benefits, 
noting that the veteran's annual countable family income in 
2004 exceeded the applicable income limitations for a veteran 
with a dependent spouse.


FINDINGS OF FACT

The veteran's countable annual family income for VA pension 
purposes in 2004 is in excess of the established income limit 
for receipt of payment for nonservice-connected disability 
pension benefits.  


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is not 
authorized.  38 C.F.R. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).

The maximum annual pension rate (MAPR) as of December 1, 2003 
for a veteran with a dependent spouse is $12,959. See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B 
(http://www.vba.va.gov/bln/21/Rates/pen0103.htm).

The MAPR as of December 1, 2004 for a veteran with a 
dependent spouse is $13,309. See 38 C.F.R. § 3.23(a)(5); M21-
1, Part I, Appendix B 
(http://www.vba.va.gov/bln/21/Rates/pen0104.htm).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions. See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income received 
from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272. Therefore, 
such income is included as countable income.  

Medical expenses in excess of five percent of the maximum 
annual pension rate, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  For the year prior to December 1, 2004, 
the MAPR for a veteran with a dependent spouse is $12,959.  
See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix 
B.  Five percent of this amount is $647.  

In this case, the veteran filed his claim for nonservice-
connected pension in August 2004.  On an Income-Net Worth 
Statement, VA Form 21-527, filed at that time, the veteran 
reported receiving monthly SSA payments in the amount of 
$1,235 and $400, for him and his spouse, respectively.  He 
also reported receiving other monthly income in the amount of 
$513 per month ($6,156 annually).

In developing the veteran's claim, the RO received payment 
information from SSA which indicated that the veteran and his 
spouse were receiving monthly payments (effective from 
December 2003) of $1,368.60 and $536.60, respectively.  In 
addition, the information received from SSA noted monthly 
payments for Medicare of $66.60, for both the veteran and his 
spouse (totaling $1,598 annually).

The RO denied the veteran's claim in October 2004, noting 
that the veteran's annual SSA payments, totaling $16,423.20, 
plus that of his spouse, totaling $6,439.20, plus his 
reported annual retirement income, totaling $6,156, minus the 
total payments made by him and his spouse for Medicare 
$1,598, exceeded the applicable maximum pension rate.  

In January 2005, the veteran submitted an Improved Pension 
Eligibility Verification (IEV) Report, VA Form 21-0516.  On 
his IEV report, the veteran indicated that his retirement 
income was $283.83 per month ($3,405.96 annually).  He also 
reported IRA income in 2004 totaling $2,862.24, as well as 
annual interest income totaling $24.  

In May 2005, the veteran filed a Medical Expense Report, VA 
Form 21-8416, which listed medical expenses in 2004, totaling 
$13,247.95.

In September 2005, the veteran filed an amended Medical 
Expense Report, VA Form 21-8416, which listed medical 
expenses in 2004, totaling $14,287.95.  At that time, the 
veteran also submitted an IEV Report, VA Form 21-0516.  The 
IEV report noted the SSA benefits received by the veteran and 
his spouse.  It also noted that the veteran received pension 
benefits totaling $3,405.84 in 2004.  It did not list any 
other income received in 2004.

In January 2006, additional information was obtained from SSA 
regarding disability benefit payments made to the veteran and 
his spouse.  Beginning in December 2004, the veteran and his 
spouse received monthly SSA payments of $1,405.20 and $ 
551.20, respectively.

After reviewing the veteran's claims folder, the Board 
concludes that the veteran's   countable annual income for VA 
pension purposes in 2004 is in excess of the established 
income limit for receipt of payment for nonservice-connected 
disability pension benefits.  

The veteran and his spouse received monthly SSA payments of 
$1,368.60 and $536.60, from December 2003 through December 
2004, which equates to annual SSA payments for the veteran 
and his spouse of $16,423.20 and $6,439.20, respectively.  
This equates to an annual grand total of SSA payments of 
$22,862.40.

During this time frame (2004), the veteran also reported 
receiving annual retirement payments totaling $3,405.84, as 
well as annual interest payment totaling $24 and an annual 
income from his IRA account in the amount of $2,862.24.  See 
VA Form 21-0516-1, filed by the veteran on January 25, 2005.  
The total of these additional sources of income for the year 
2004 equals $6,292.08, which, when added to the SSA payments 
received ($22,862.40) equates to countable income totaling 
$29,154.48.

The veteran's highest reported total of medical expenses 
during 2004 equals $14,287.95, of which $13,641 can be 
deducted from countable income as this is the amount of 
medical expenses which is greater than 5% of the maximum 
annual pension rate of $12,959. See 38 C.F.R. § 
3.272(g)(1)(iii).

Thus, taking the veteran's income of $29,154.48 minus 
allowable medical expenses of $13,641 equals $15,513.48.  
Based on these figures, the appellant's family income for the 
year 2004 exceeds that allowed for the award of VA disability 
pension for the entire year of 2004, which is $12,959.  
Therefore, the veteran's claim for VA pension must be denied 
for excess yearly income in 2004.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in October 2004, decision, 
statements of the case and supplemental statements of the 
case advised the veteran what information and evidence was 
needed to substantiate his claim herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning his claim and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
March 2005 letter essentially requested any evidence in the 
veteran's possession that pertains to his claim.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Here, the RO's assistance 
included obtaining pertinent Social Security Administration 
(SSA) records.  The veteran has also provided income and 
medical expense information on multiple occasions.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  


ORDER

Entitlement to nonservice-connected disability pension is 
denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


